ACCEPTED
                                                                                        01-15-00054-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   9/30/2015 1:17:36 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                             No. 01-15-00053-CR
                             No. 01-15-00054-CR                       FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                       In the
                                                               9/30/2015 1:17:36 PM
                               Court of Appeals                CHRISTOPHER A. PRINE
                                      For the                          Clerk
                            First District of Texas
                                    At Houston
                              ♦

                              Nos. 1410122 & 1410123
                        In the 174th Criminal District Court
                              Of Harris County, Texas
                              ♦

                                 DAMIEN SCOTT
                                      Appellant
                                         V.
                              THE STATE OF TEXAS
                                       Appellee

                              ♦

 STATE’S MOTION FOR EXTENSION OF TIME IN WHICH
             TO FILE APPELLATE BRIEF
                              ♦


TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) & 38.6(d),

moves for an extension of time within which to file its appellate brief. In support

of its motion, the State submits the following:

      1.     Appellant was charged with felon in possession of a firearm and
             evading detention.
2.   Appellant entered pleas of “guilty” after the trial court denied his
     motion to suppress.

3.   The court sentenced appellant to 6 years on the felon in possession of
     a weapon charge and 4 years on the evading detention charge.

4.   Appellant filed written notices of appeal on December 19, 2014.

5.   Appellant’s brief was filed June 15, 2015.

6.   The State’s brief was due July 15, 2015.

7.   The State seeks an extension until today, September 30, 2015, to file
     its brief.

8.   The following facts are relied upon to show good cause for the
     requested extension:


     a. The undersigned attorney has filed 3 briefs in the last 30
        days and has four more briefs due in the next 30 days.

     b. The State’s motion is not for purposes of delay, but so that
        justice may be done.
      WHEREFORE, the State prays that this Court will grant the requested

extension until September 30, 2015.



                                      Respectfully submitted,

                                       /s/ Bridget Holloway

                                      BRIDGET HOLLOWAY
                                      Assistant District Attorney
                                      Harris County, Texas
                                      Harris County Criminal Justice Center
                                      1201 Franklin, Suite 600
                                      Houston, Texas 77002
                                      (713) 755-5826
                                      Texas Bar No. 24025227
                                      holloway_bridget@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This certifies the undersigned attorney requested that a copy of this

document be served to appellant’s attorneys via TexFile at the following email on

September 30, 2015:



      Melissa Martin
      Attorney at Law
      Email: melissa.martin@pdo.hctx.net




                                     /s/ Bridget Holloway

                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   (713) 755-5826
                                   Texas Bar No. 24025227
                                   holloway_bridget@dao.hctx.net